 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of April 27,
2018 by and among CrowdOut Capital, LLC, a Texas limited liability company
(“Lender” and referred to herein as the “Junior Creditor” in its capacity as the
payee under the Junior Note, as such term is defined below, and as the “Senior
Creditor” in its capacity as the payee under the Senior Note, as such term is
defined below), and Sunworks Inc., a Delaware corporation (the “Borrower”).

 

R E C I T A L S

 

A. Borrower and Lender have entered into a Loan Agreement of even date herewith
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) and a Security Agreement of even date herewith (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Security Agreement”) pursuant to which, among other things, Lender has
agreed, subject to the terms and conditions set forth in the Loan Agreement and
the Security Agreement, to make certain loans and financial accommodations to
Borrower.

 

B. Pursuant to the Loan Agreement, Borrower shall deliver (a) to Senior Creditor
that certain Promissory Note in the amount of Three Million Dollars
($3,000,000.00) (as the same may be amended, supplemented or otherwise modified
from time to time, the “Senior Note”) and (b) to Junior Creditor that certain
Promissory Note in the amount of Seven Hundred Fifty Thousand Dollars
($750,000.00) (as the same may be amended, supplemented or otherwise modified
from time to time, the “Junior Note”).

 

C. As an inducement to and as one of the conditions precedent to the agreement
of Senior Creditor to consummate the transactions contemplated by the Loan
Agreement and the Security Agreement, Senior Creditor has required the execution
and delivery of this Agreement by Junior Creditor and Borrower.

 

NOW, THEREFORE, in order to induce Senior Creditor to consummate the
transactions contemplated by the Loan and Security Agreements, and for other
good and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed to such terms in the Loan Agreement. In
addition, the following terms shall have the following meanings in this
Agreement:

 

   

 

 

Blockage Period shall have the meaning set forth in Section 2.3(a)(i) hereto.

 

Covenant Default shall mean any “Event of Default” described in Section 7.1 of
the Loan Agreement, other than a Senior Payment Default, or any condition or
event that, after notice or lapse of time or both, would constitute such an
Event of Default if that condition or event were not cured or removed within any
applicable grace or cure period set forth therein.

 

Enforcement Action shall mean (a) to demand, sue for, take or receive from or on
behalf of Borrower or any guarantor of the Junior Debt, by setoff or in any
other manner, the whole or any part of any moneys which may now or hereafter be
owing by Borrower or any such guarantor with respect to the Junior Debt, (b) to
initiate or participate with others in any suit, action or proceeding against
Borrower or any such guarantor to (i) enforce payment of or to collect the whole
or any part of the Junior Debt or (ii) commence judicial enforcement of any of
the rights and remedies under the Junior Debt Documents or applicable law with
respect to the Junior Debt, (c) to accelerate any Junior Debt, or (d) to
exercise any put option or to cause Borrower or any such guarantor to honor any
redemption or mandatory prepayment obligation under any Junior Debt Document.

 

Junior Debt shall mean all of the obligations of Borrower to Junior Creditor
evidenced by the Junior Note and all other amounts now or hereafter owed by
Borrower to Junior Creditor under any of the Junior Debt Documents.

 

Junior Debt Documents shall mean the Junior Note and all other documents and
instruments evidencing or pertaining to all or any portion of the Junior Debt.

 

Junior Default shall mean a default in the payment of the Junior Debt or in the
performance of any term, covenant or condition contained in the Junior Debt
Documents or any other occurrence resulting in the maturity of the Junior Debt
prior to Payment in Full of the Senior Debt, or permitting Junior Creditor to
accelerate the payment of, put or cause the redemption of all or any portion of
the Junior Debt.

 

Junior Default Notice shall mean a written notice from Junior Creditor or
Borrower to Senior Creditor pursuant to which Senior Creditor is notified of the
occurrence of a Junior Default, which notice incorporates a reasonably detailed
description of such Junior Default.

 

 2 

 

 

Payment in Full or Paid in Full shall mean the indefeasible payment in full in
cash of the Senior Debt in accordance with the Loan Agreement and the Senior
Note.

 

Proceeding shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

Senior Debt shall mean the “Obligations,” as such term is defined in the Loan
Agreement, with respect to the Loan Agreement and all amounts pursuant to the
Loan Agreement, together with (a) all complete or partial refinancings of the
Obligations, (b) any amendments, modifications, renewals or extensions thereof
and (c) any interest and fees accruing thereon after the commencement of a
Proceeding, without regard to whether or not such interest or fees are an
allowed claim in such Proceeding.

 

Senior Debt Documents shall mean the Loan Agreement and all other documents and
instruments evidencing or pertaining to all or any portion of the Senior Debt.

 

Senior Default shall mean any Senior Payment Default or Covenant Default.

 

Senior Default Notice shall mean a written notice from Senior Creditor to Junior
Creditor pursuant to which Junior Creditor is notified of the occurrence of a
Senior Default, which notice incorporates a reasonably detailed description of
such Senior Default.

 

Senior Payment Default shall mean any “Event of Default” described in Section
7.1 of the Loan Agreement, including, without limitation, any default in payment
of Senior Debt after acceleration thereof.

 

2. Subordination.

 

2.1. Subordination of Junior Debt to Senior Debt. Borrower covenants and agrees,
and Junior Creditor by its acceptance of the Junior Note (whether upon original
issue or upon transfer or assignment) likewise covenants and agrees, that (a)
the payment of any and all of the Junior Debt shall be subordinate and subject
in right of payment, to the extent and in the manner hereinafter set forth, to
the prior Payment in Full of the Senior Debt and (b) any amounts of Exit Fees
(as such term is defined in the Loan Agreement) or similar fees payable by
Borrower pursuant to the Loan Agreement shall be payable for the benefit of the
Senior Creditor only and not the Junior Creditor. Each holder of Senior Debt,
whether now outstanding or hereafter created, incurred, assumed or guaranteed,
shall be deemed to have acquired Senior Debt in reliance upon the provisions
contained in this Agreement.

 

 3 

 

 

2.2. Proceedings. In the event of any Proceeding involving Borrower, (a) all
Senior Debt first shall be Paid in Full before any payment of or with respect to
the Junior Debt shall be made; (b) any payment or distribution, whether in cash,
property or securities which, but for the terms hereof, otherwise would be
payable or deliverable in respect of the Junior Debt, shall be paid or delivered
directly to Senior Creditor (to be held and/or applied in accordance with the
terms of the Loan Agreement) until all Senior Debt is Paid in Full, and Junior
Creditor irrevocably authorizes, empowers and directs all receivers, trustees,
liquidators, custodians, conservators and others having authority in the
premises to effect all such payments and distributions, and Junior Creditor also
irrevocably authorizes, empowers and directs Senior Creditor to demand, sue for,
collect and receive every such payment or distribution; (c) Junior Creditor
agrees to execute and deliver to Senior Creditor or its representative all such
further instruments confirming the authorization referred to in the foregoing
clause (b); (d) Junior Creditor agrees not to initiate or prosecute or encourage
any other Person to initiate or prosecute any claim, action or other proceeding
challenging the enforceability of the Senior Debt or any liens and security
interests securing the Senior Debt, (e) Junior Creditor agrees not to object to
any use of cash collateral by Borrower under Section 363 of the Bankruptcy Code
permitted by Senior Creditor or any borrowing by Borrower from Senior Creditor,
or to any grant of a lien or security interest by any Person in favor of Senior
Creditor (or any agent therefore), under Section 364 of the Bankruptcy Code; and
(f) Junior Creditor agrees to execute, verify, deliver and file any proofs of
claim in respect of the Junior Debt requested by Senior Creditor in connection
with any such Proceeding and hereby irrevocably authorizes, empowers and
appoints Senior Creditor its agent and attorney-in-fact to (i) execute, verify,
deliver and file such proofs of claim upon the failure of Junior Creditor
promptly to do so (and, in any event, prior to 15 days before the expiration of
the time to file any such proof) and (ii) vote such claim in any such Proceeding
upon the failure of Junior Creditor to do so prior to 15 days before the
expiration of the time to vote any such claim; provided Senior Creditor shall
have no obligation to execute, verify, deliver, file and/or vote any such proof
of claim. In the event that Senior Creditor votes any claim in accordance with
the authority granted hereby, Junior Creditor shall not be entitled to change or
withdraw such vote. Junior Creditor agrees that it will consent and not
otherwise object to a sale or other disposition of any assets securing the
Senior Debt (or any portion thereof) free and clear of Liens, claims and other
interests under the Bankruptcy Code, including Sections 363, 365 and 1129, if
Senior Creditor has consented to such sale or other disposition. At the written
request of Senior Creditor, Junior Creditor will object to any such sale. Junior
Creditor waives any claims it may now or hereafter have arising out of the
Senior Creditor’s election of the application of Section 1111(b)(2) of the
Bankruptcy Code. Junior Creditor agrees not to (i) initiate or prosecute or join
with any other Person to initiate or prosecute any claim, action or other
proceeding opposing a motion by Senior Creditor to lift the automatic stay, or
(ii) propose or vote (to the extent such vote is required to satisfy Section
1129(a)(10) of the Bankruptcy Code) in favor of any chapter 11 plan that seeks
confirmation under Section 1129(b)(2)(A) of the Bankruptcy Code with respect to
Senior Debt. The Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of Senior Creditor and Junior Creditor even if all or part of the
Senior Debt or the liens and security interests securing the Senior Debt are
subordinated, set aside, avoided or disallowed in connection with any such
Proceeding and this Agreement shall be reinstated if at any time any payment of
any of the Senior Debt is rescinded or must otherwise be returned by any holder
of Senior Debt or any representative of such holder.

 

 4 

 

 

2.3. Payment Upon Senior Default. (a) Borrower may not make, and Junior Creditor
may not receive, any payment with respect to the Junior Debt Documents;
provided, (x) that subject to the limitations set forth in this Section 2.3,
Borrower may make and Junior Creditor may retain scheduled payments of interest
with respect to the Junior Debt (“Permitted Payments”) and (y) Borrower may
make, and Junior Creditor may retain, payments on the Junior Debt permitted by
the second sentence of subsection 2.4. Notwithstanding the foregoing, Borrower
may not make and Junior Creditor may not receive any Permitted Payments or any
other amount due with respect to the Junior Debt if, at the time of such
payment:

 

(i) A Senior Payment Default exists and such Senior Payment Default shall not
have been cured or waived in accordance with the terms of the Senior Debt
Documents; or

 

(ii) Subject to the last sentence of this subsection 2.3, (x) Borrower and
Junior Creditor shall have received a Senior Default Notice from Senior Creditor
stating that a Covenant Default exists or would be created by the making of such
payment, and (y) each such Covenant Default shall not have been cured or waived
in accordance with the terms of the Senior Debt Documents (the period during
which either of such conditions described in Section 2.3(i) or (ii) exist being
referred to as a “Blockage Period”).

 

(b) Subject to the last sentence of this subsection 2.3, Borrower may resume
payments of Permitted Payments (and may make any payments of Permitted Payments
missed due to the existence of a Blockage Period) in respect of the Junior Debt
or any judgment with respect thereto upon the expiration of the Blockage Period,
whether by cure or waiver of the applicable Senior Payment Default or Covenant
Default.

 

 5 

 

 

(c) Notwithstanding any provision of this subsection 2.3 to the contrary:

 

(i) No Covenant Default existing on the date any Senior Default Notice is given
pursuant to clause (a)(ii)(x) of this subsection 2.3 shall, unless the same
shall have ceased to exist for a period of at least 30 consecutive days, be used
as a basis for any subsequent such notice; and

 

(ii) The failure of Borrower to make any payment with respect to the Junior Debt
by reason of the operation of this subsection 2.3 shall not be construed as
preventing the occurrence of a Junior Default under the applicable Junior Debt
Documents.

 

The provisions of this subsection 2.3 shall not apply to any payment with
respect to which subsection 2.2 would be applicable.

 

2.4. Payments Otherwise Permitted. Nothing contained in this Section 2 or
elsewhere in this Agreement or in the Junior Debt Documents shall prevent
Borrower at any time, except during the pendency of any Proceeding referred to
in subsection 2.2 or under the conditions referred to in subsection 2.3, from
making Permitted Payments with respect to the Junior Debt. Notwithstanding
anything to the contrary herein, except during the pendency of any Proceeding
referred to in subsection 2.2 or unless a Senior Default is then in effect and
has not been cured or waived by Senior Creditor, Borrower may repay the Junior
Debt as provided in Section 2.6 of the Loan Agreement.

 

2.5. Restriction on Action by Junior Creditor.

 

(a) Until the Senior Debt is Paid in Full, Junior Creditor shall not, without
the prior written consent of Senior Creditor, take any Enforcement Action with
respect to the Junior Debt.

 

Notwithstanding anything herein to the contrary, on or after (but not before)
the filing of a Proceeding with respect to the Borrower, Junior Creditor may (a)
accelerate the Junior Debt and (b) file proofs of claim against the Borrower;
provided that any distributions or other proceeds of any Enforcement Action
obtained by Junior Creditor shall be held in trust by it for the benefit of
Senior Creditor and be paid or delivered to Senior Creditor in the form received
until all Senior Debt is indefeasibly Paid in Full.

 

 6 

 

 

(b) Until the Senior Debt is Paid in Full and notwithstanding anything contained
in the Junior Debt Documents, the Loan Agreement or any of the other Senior Debt
Documents to the contrary, Junior Creditor shall not, without the prior written
consent of Senior Creditor, agree to any amendment, modification or supplement
to the Junior Debt Documents, including, without limitation, any amendment,
modification or supplement the effect of which is to (i) increase the maximum
principal amount of the Junior Debt, the amount of any fee payable with respect
to the Junior Debt or rate of interest on any of the Junior Debt, (ii) change
the dates upon which payments of principal or interest on the Junior Debt are
due, (iii) change or add any event of default or any covenant with respect to
the Junior Debt, (iv) change any redemption or prepayment provisions of the
Junior Debt, (v) alter the subordination provisions with respect to the Junior
Debt, including, without limitation, subordinating the Junior Debt to any other
debt, (vi) change the maturity date of any of the Junior Debt or otherwise to
alter the repayment terms of the Junior Debt, or (vii) change or amend any other
term of the Junior Debt Documents if such change or amendment would result in an
Event of Default under the Loan Agreement, increase the obligations of Borrower
or any guarantor of the Junior Debt or confer additional material rights on
Junior Creditor or any other holder of the Junior Debt in a manner adverse to
Borrower, any such guarantor or Senior Creditor.

 

2.6. Incorrect Payments. If any payment or distribution on account of the Junior
Debt not permitted to be made by Borrower or received by Junior Creditor under
this Agreement is received by Junior Creditor before all Senior Debt is Paid in
Full, such payment or distribution shall not be commingled with any asset of
Junior Creditor, shall be held in trust by Junior Creditor for the benefit of
Senior Creditor and shall be promptly paid over to Senior Creditor, or its
designated representative, for application (in accordance with the Loan
Agreement) to the payment of the Senior Debt then remaining unpaid, until all of
the Senior Debt is Paid in Full.

 

2.7. Sale and Transfer. Junior Creditor shall not sell, assign, pledge, dispose
of or otherwise transfer all or any portion of the Junior Debt or any Junior
Debt Document (a) without giving prior written notice of such action to Senior
Creditor and (b) unless prior to the consummation of any such action, the
transferee thereof shall execute and deliver to Senior Creditor an agreement
substantially identical to this Agreement, providing for the continued
subordination and forbearance of the Junior Debt to the Senior Debt as provided
herein and for the continued effectiveness of all of the rights of Senior
Creditor arising under this Agreement. Notwithstanding the failure to execute or
deliver any such agreement, the subordination effected hereby shall survive any
sale, assignment, pledge, disposition or other transfer of all or any portion of
the Junior Debt, and the terms of this Agreement shall be binding upon the
successors and assigns of Junior Creditor, as provided in Section 14 below.

 

 7 

 

 

2.8. Legends. Until the Senior Debt is Paid in Full, the Junior Note and any
other Junior Debt Document at all times shall contain in a conspicuous manner
the following legend:

 

“This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination
Agreement (the “Subordination Agreement”) dated as of April 27, 2018, by and
among Sunworks Inc., a Delaware corporation (“Borrower”), and CrowdOut Capital,
LLC, a Texas limited liability company (“CrowdOut”), to the indebtedness
(including interest) owed by Borrower pursuant to that certain Loan Agreement
dated as of April 27, 2018 between Borrower and CrowdOut, as such Loan Agreement
has been and hereafter may be amended, supplemented or otherwise modified from
time to time; and each holder of this instrument, by its acceptance hereof,
shall be bound by the provisions of the Subordination Agreement.”

 

3. Modifications to Senior Debt. Senior Creditor may at any time and from time
to time without the consent of or notice to Junior Creditor, without incurring
liability to Junior Creditor and without impairing or releasing the obligations
of Junior Creditor under this Agreement, change the manner or place of payment
or extend the time of payment of or renew or alter any of the terms of the
Senior Debt, or amend in any manner any agreement, note, guaranty or other
instrument evidencing or securing or otherwise relating to the Senior Debt.

 

4. Continued Effectiveness of this Agreement. The terms of this Agreement, the
subordination effected hereby, and the rights and the obligations of Junior
Creditor, Borrower and Senior Creditor arising hereunder shall not be affected,
modified or impaired in any manner or to any extent by: (a) any amendment or
modification of or supplement to the Loan Agreement, any of the other Senior
Debt Documents or any of the Junior Debt Documents; (b) the validity or
enforceability of any of such documents; or (c) any exercise or non-exercise of
any right, power or remedy under or in respect of the Senior Debt or the Junior
Debt or any of the instruments or documents referred to in clause (a) above. The
Junior Creditor and each other holder of Junior Debt hereby acknowledges that
the provisions of this Agreement are intended to be enforceable at all times,
whether before the commencement of, after the commencement of, in connection
with or premised on the occurrence of a Proceeding.

 

5. No Contest by Junior Creditor; No Security for Junior Debt. Junior Creditor
agrees that it will not at any time contest the validity, perfection, priority
or enforceability of the Senior Debt, the Senior Debt Documents, or the liens
and security interests of Senior Creditor in the Collateral securing the Senior
Debt. Junior Creditor shall not accept any security for the Junior Debt at any
time. In the event that Junior Creditor at any time obtains any lien on or
security interest in the assets of Borrower or any guarantor of the Senior Debt,
Junior Creditor hereby authorizes Senior Creditor to file terminations of any
Uniform Commercial Code financing statements with respect thereto and shall
deliver such other releases as Senior Creditor shall require to evidence the
release of such liens and security interests.

 

 8 

 

 

6. Representations and Warranties. Junior Creditor hereby represents and
warrants, severally as to itself and not jointly, to Senior Creditor as follows
as of the date hereof:

 

6.1. Existence and Power. Junior Creditor is a duly organized limited liability
company, validly existing and in good standing under the laws of the State of
Texas.

 

6.2. Authority. Junior Creditor has the power and authority to enter into,
execute, deliver and carry out the terms of this Agreement, all of which have
been duly authorized by all proper and necessary action and are not prohibited
by its organizational documents.

 

6.3. Binding Agreements. This Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of Junior Creditor
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles.

 

6.4. Conflicting Agreements; Litigation. No provisions of any mortgage,
indenture, contract, agreement, statute, rule, regulation, judgment, decree or
order binding on Junior Creditor conflicts with, or requires any consent which
has not already been obtained under, or would in any way prevent the execution,
delivery or performance of the terms of this Agreement by Junior Creditor. The
execution, delivery and carrying out of the terms of this Agreement will not
constitute a default under, or result in the creation or imposition of, or
obligation to create, any lien or security interest in the property of Junior
Creditor pursuant to the terms of any such mortgage, indenture, contract or
agreement. No pending or, to the best of Junior Creditor’s knowledge,
threatened, litigation, arbitration or other proceedings if adversely determined
would in any way prevent the performance of the terms of this Agreement by
Junior Creditor.

 

6.5. No Divestiture. The Junior Creditor is the sole owner, beneficially and of
record, of the Junior Note and the Junior Debt.

 

6.6. Default under Junior Note. To its knowledge, no Junior Default exists under
or with respect to the Junior Note or any of the other Junior Debt Documents.

 

 9 

 

 

7. Junior Default Notice. Junior Creditor (after it obtains knowledge of a
Junior Default) and Borrower each shall provide Senior Creditor with a Junior
Default Notice upon the occurrence of each Junior Default, and Junior Creditor
shall notify Senior Creditor in the event such Junior Default is cured or
waived.

 

8. Cumulative Rights, No Waivers. Each and every right, remedy and power granted
to Senior Creditor hereunder shall be cumulative and in addition to any other
right, remedy or power specifically granted herein, in the Loan Agreement or the
other Senior Debt Documents or now or hereafter existing in equity, at law, by
virtue of statute or otherwise, and may be exercised by Senior Creditor, from
time to time, concurrently or independently and as often and in such order as
Senior Creditor may deem expedient. Any failure or delay on the part of Senior
Creditor in exercising any such right, remedy or power, or abandonment or
discontinuance of steps to enforce the same, shall not operate as a waiver
thereof or affect the rights of Senior Creditor thereafter to exercise the same,
and any single or partial exercise of any such right, remedy or power shall not
preclude any other or further exercise thereof or the exercise of any other
right, remedy or power, and no such failure, delay, abandonment or single or
partial exercise of the rights of Senior Creditor hereunder shall be deemed to
establish a custom or course of dealing or performance among the parties hereto.

 

9. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by Junior Creditor therefrom, shall not be
effective in any event unless the same is in writing and signed by Senior
Creditor, and then such modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose given. Any notice to or
demand on Junior Creditor in any event not specifically required of Senior
Creditor hereunder shall not entitle Junior Creditor to any other or further
notice or demand in the same, similar or other circumstances unless specifically
required hereunder.

 

10. Additional Documents and Actions. Junior Creditor at any time, and from time
to time, after the execution and delivery of this Agreement, promptly will
execute and deliver such further documents and do such further acts and things
as Senior Creditor reasonably may request that may be necessary in order to
effect fully the purposes of this Agreement.

 

11. Independent Credit Investigations. None of Senior Creditor nor its
directors, members, managers, officers, agents or employees shall be responsible
to Junior Creditor for Borrower’s solvency, financial condition or ability to
repay the Junior Debt or for statements of Borrower or any other obligor, oral
or written, or for the validity, sufficiency or enforceability of the Senior
Debt, the Senior Debt Documents or any liens or security interests granted by
Borrower or any other obligor to Senior Creditor in connection therewith. Junior
Creditor has entered into its financing arrangements with Borrower based on its
own independent investigation and does not rely upon any representation of
Senior Creditor with respect to matters identified or referred to in this
section. If Senior Creditor, in its sole discretion, undertakes, at any time or
from time to time, to provide any information of the type described herein to
Junior Creditor, Senior Creditor shall be under no obligation to subsequently
update any such information or to provide any such information to Junior
Creditor on any subsequent occasion.

 

 10 

 

 

None of Junior Creditor nor its directors, members, managers, officers, agents
or employees shall be responsible to Senior Creditor for Borrower’s solvency,
financial condition or ability to repay the Senior Debt or for statements of
Borrower or any other obligor, oral or written, or for the validity, sufficiency
or enforceability of the Junior Debt or the Junior Debt Documents. Senior
Creditor has entered into its financing arrangements with Borrower based on its
own independent investigation and does not rely upon any representation of
Junior Creditor with respect to matters identified or referred to in this
section. If Junior Creditor, in its sole discretion, undertakes, at any time or
from time to time, to provide any information of the type described herein to
Senior Creditor, Junior Creditor shall be under no obligation to subsequently
update any such information or to provide any such information to Senior
Creditor on any subsequent occasion.

 

12. Notices. Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given shall be in writing addressed to
the respective party as set forth below and may be personally served, telecopied
or sent by overnight courier service or certified or registered United States
mail and shall be deemed to have been given (a) if delivered in person, when
delivered; or (b) if delivered by overnight courier, one Business Day after
delivery to such courier properly addressed; or (c) if by United States mail,
four (4) Business Days after deposit in the United States mail, postage prepaid
and properly addressed.

 

Notices shall be addressed as follows:

 

(a) If to Junior Creditor:       CrowdOut Capital, LLC   Attn: Adam Weber,
Vice-President   1010 Land Creek Cove, Suite 150   Austin, Texas 78746      
With a copy to:       Ewing & Jones, PLLC   Attn: Randolph Ewing   6363 Woodway,
Suite 1000   Houston, Texas 77057

 

 11 

 

 

(b) If to Senior Creditor:       CrowdOut Capital, LLC   Attn: Brian Gilmore,
President   1010 Land Creek Cove, Suite 150   Austin, Texas 78746       With a
copy to:       Ewing & Jones, PLLC   Attn: Randolph Ewing   6363 Woodway, Suite
1000   Houston, Texas 77057     (c) If to Borrower:       Sunworks Inc.   Attn:
Chief Financial Officer   1030 Winding Creek Road, Suite 100   Roseville, CA
95678       With a copy to:       Sichenzia Ross Ference Kesner LLP   Attn:
Gregory Sichenzia   1185 Avenue of the Americas, 37th Floor   New York, NY 10036

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 12. A notice not given as provided above shall, if
it is in writing, be deemed given if and when actually received by the party to
whom given.

 

13. Severability. In the event that any provision of this Agreement is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.

 

 12 

 

 

14. Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of Senior Creditor and shall be binding upon the
successors and assigns of Junior Creditor and Borrower.

 

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

 

16. Defines Rights of Creditors. The provisions of this Agreement are solely for
the purpose of defining the relative rights of Junior Creditor and Senior
Creditor and shall not be deemed to create any rights or priorities in favor of
any other Person, including, without limitation, Borrower.

 

17. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Junior Debt Documents, the provisions of this Agreement shall control and
govern.

 

18. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

 

19. Termination. This Agreement shall terminate upon the indefeasible Payment in
Full of the Senior Debt.

 

20. Applicable Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of Texas, without
regard to conflicts of law principles.

 

21. CONSENT TO JURISDICTION. EACH OF JUNIOR CREDITOR AND BORROWER HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN TRAVIS
COUNTY, TEXAS AND IRREVOCABLY AGREES THAT, SUBJECT TO SENIOR CREDITOR’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE JUNIOR DEBT DOCUMENTS OR THE SENIOR DEBT DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH OF JUNIOR CREDITOR AND BORROWER EXPRESSLY SUBMITS
AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS. EACH OF JUNIOR CREDITOR AND BORROWER HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO JUNIOR CREDITOR AND BORROWER AT THEIR RESPECTIVE
ADDRESSES SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

 13 

 

 

22. WAIVER OF JURY TRIAL. JUNIOR CREDITOR, BORROWER AND SENIOR CREDITOR HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE JUNIOR DEBT DOCUMENTS OR
ANY OF THE SENIOR DEBT DOCUMENTS. EACH OF JUNIOR CREDITOR, BORROWER AND SENIOR
CREDITOR ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THE SENIOR DEBT DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON
THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF JUNIOR CREDITOR, BORROWER
AND SENIOR CREDITOR WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

23. Subrogation. Subject to the Payment in Full of the Senior Debt, the Junior
Creditor shall be subrogated to the rights of Senior Creditor to receive
payments and distributions with respect to the Senior Debt until the Junior Debt
is paid in full. Junior Creditor agrees that in the event that all or any part
of a payment made with respect to the Senior Debt is recovered from the holders
of the Senior Debt in a Proceeding or otherwise, any payment or distribution
received by Junior Creditor with respect to the Junior Debt at any time after
the date of the payment that is so recovered, whether pursuant to the right of
subrogation provided for in this Agreement or otherwise, shall be deemed to have
been received by such Junior Creditor in trust as property of the holders of the
Senior Debt and such Junior Creditor shall forthwith deliver the same to Senior
Creditor for application to the Senior Debt until the Senior Debt is paid in
full. A payment or distribution made pursuant to this Agreement to Senior
Creditor which otherwise would have been made to a Junior Creditor is not, as
between the Borrower and such Junior Creditor, a payment by the Borrower to or
on account of the Junior Debt.

 

24. Drafting. Each of the parties hereto acknowledges that each party was
actively involved in the negotiation and drafting of this Agreement and that no
law or rule of construction shall be raised or used in which the provisions of
this Agreement shall be construed in favor or against any party hereto because
one is deemed to be the author thereof.

 

[SIGNATURE PAGE FOLLOWS]

 



 14 

 

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the date first above written.

 

  BORROWER:       Sunworks Inc.,   a Delaware corporation         By:  /s/ Paul
McDonnel     Paul McDonnel, Chief Financial Officer         SENIOR CREDITOR:    
  CrowdOut Capital, LLC,   a Texas limited liability company         By: /s/
Brian Gilmore     Brian Gilmore, President         JUNIOR CREDITOR:      
CrowdOut Capital, LLC,   a Texas limited liability company         By: /s/ Adam
Weber     Adam Weber, Vice-President

 

Signature Page

Subordination Agreement

 

   

 

 

